DETAILED ACTION
Prosecution History
Claims 22 and 42 have been amended by the amendment filed on 22 October, 2021.
Claims 23 and 43 have been cancelled by the amendment filed on 22 October, 2021.
Claims 22, 24 – 28, 30, 34 – 36, 38, 39, 41, 42, 44 – 48, 50, 52 – 54, 56, 57 and 59 are amended by an Examiner’s amendment presented herein.
Claims 22, 24 – 31, 34 - 42 and 44 - 59 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this Examiner’s amendment was given in an interview with Iulia Graf on 20 December, 2021.
Claims 22, 24 – 28, 30, 34 – 36, 38, 39, 41, 42, 44 – 48, 50, 52 – 54, 56, 57 and 59 are amended as follows: 
Claim 22. A method, comprising:
receiving a first data set that comprises at least one patient condition for each of a plurality of patients, wherein 
comprises the glucose measurement being above a threshold amount; 
comparing information related to each of the plurality of patients to a predetermined patient type, wherein the predetermined patient type comprises patients who are below a particular age threshold and patients who have been admitted to a medical facility for less than 24 hours;
filtering the first data set to create a second data set that comprises the at least one patient condition for each of one or more patients of the plurality of patients, wherein the at least one patient condition for a particular patient is included in the second data set if the at least one patient condition for the particular patient satisfies the at least one filter criterion and the particular patient does not satisfy the predetermined patient type;
generating and storing at least one classification value for the at least one patient condition, wherein the classification value is generated based on one or more factors selected as having contributed to an onset of the at least one patient condition;
generating a report that comprises, for each of the one or more patients of the plurality of patients, at least one descriptor of the at least one patient condition and at least one patient identifier, wherein the report represents a 24-hour snapshot of all patients in the medical facility who are included in the second data set;

identifying, based on the at least one patient identifier, a healthcare provider who is responsible for the patient in applying the treatment recommendation; and
administering, based at least partially on the treatment recommendation, 
Claim 24. The method of claim 22, wherein the report further comprises a healthcare provider identifier associated with the at least one patient condition.
Claim 25. The method of claim 22, further comprising transmitting, for each of the one or more patients of the plurality of patients, an alert message to an address that corresponds to a healthcare provider identifier associated with at least one patient identifier, wherein the alert message is indicative of a healthcare provider associated with the healthcare provider identifier being responsible for a corresponding patient and comprises information to inform the healthcare provider about why the corresponding patient is included in the second data set.
Claim 26. The method of claim 25, wherein the alert message comprises at least one of: the at least one patient identifier or the at least one descriptor.
comprises a glucose measurement.
Claim 28. The method of claim 22, wherein the at least one filter criterion comprises a glucose measurement threshold.
Claim 30. The method of claim 22, wherein the at least one patient condition comprises at least one of: an admission diagnosis or an existence of an insulin pump.
Claim 34. The method of claim 22, wherein the at least one filter criterion comprises a diagnosis of diabetic ketoacidosis.
Claim 35. The method of claim 22, wherein the at least one filter criterion comprises a diagnosis of a hypersomolor hyperglycaemic state.
Claim 36. The method of claim 22, wherein the at least one filter criterion comprises at least one of: a diagnosis of gestational diabetes mellitus, a hypoglycaemic state, an existence of an insulin pump, a diagnosis of Type 1 diabetes, a diagnosis of Type 2 diabetes, or an existence of intravenously-administered insulin.
Claim 38. The method of claim 22, wherein the at least one descriptor corresponds to the at least one filter criterion. 
Claim 39. The method of claim 22, wherein the at least one patient identifier is not health information protected by [[the]] Health Insurance Portability and Accountability Act (HIPAA).
comprises at least one of a username, a password, a pin number, or a biometric.
Claim 42. A system, comprising:
an input module for receiving a first data set that comprises at least one patient condition for each of a plurality of patients, wherein 
a comparison module configured to:
compare each of the at least one patient condition to at least one filter criterion, wherein the at least one patient condition comprises a glucose measurement and the at least one filter criterion comprises the glucose measurement being above a threshold amount, and
compare information related to each of the plurality of patients to a predetermined patient type, wherein the predetermined patient type comprises patients who are below a particular age threshold and patients who have been admitted to a medical facility for less than 24 hours,
a filter module configured to filter the first data set to create a second data set that comprises the at least one patient condition for each of one or more patients of the plurality of patients, wherein the at least one patient condition for a particular patient is included in the second data set if the at least one patient condition for the particular patient satisfies the at least one filter criterion and the particular patient does not satisfy the predetermined patient type

a report module configured to generate a report that comprises, for each of the one or more patients of the plurality of patients, at least one descriptor of the at least one patient condition and at least one patient identifier, wherein the report represents a 24-hour snapshot of all patients in the medical facility who are included in the second data set; and
a recommendation module configured to:
generate a treatment recommendation for at least one of the one or more patients associated with the second data set, wherein the treatment recommendation is based on the at least one descriptor, and
identify, based on the at least one patient identifier, a healthcare provider who is responsible for the patient in applying the treatment recommendation,
wherein a dose of insulin is administered based at least partially on the treatment recommendation to the at least one of the one or more patients associated with the second data set, wherein the dose of insulin is determined based at least in part on the at least one patient condition that corresponds to the at least one classification value.
Claim 44. The system of claim 42, wherein the report further comprises a healthcare provider identifier associated with the at least one patient condition.
comprises information to inform the healthcare provider about why the corresponding patient is included in the second data set.
Claim 46. The system of claim 45, wherein the alert message comprises at least one of: the at least one patient identifier or the at least one descriptor.
Claim 47. The system of claim 42, wherein the at least one patient condition comprises a glucose measurement.
Claim 48. The system of claim 42, wherein the at least one filter criterion comprises a glucose measurement threshold.
Claim 50. The system of claim 42, wherein the at least one patient condition comprises at least one of: an admission diagnosis or an existence of an insulin pump.
Claim 52. The system of claim 42, wherein the at least one filter criterion comprises a diagnosis of diabetic ketoacidosis.
Claim 53. The system of claim 42, wherein the at least one filter criterion comprises a diagnosis of a hypersomolor hyperglycaemic state.
Claim 54. The system of claim 42, wherein the at least one filter criterion comprises at least one of: a diagnosis of gestational diabetes mellitus, a 
Claim 56. The system of claim 42, wherein the at least one descriptor corresponds to the at least one filter criterion. 
Claim 57. The system of claim 42, wherein the at least one patient identifier is not health information protected by [[the]] Health Insurance Portability and Accountability Act (HIPAA).
Claim 59.	The system of claim 58, wherein the predetermined authorization criteria comprises at least one of a username, a password, a pin number, or a biometric.
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record does not reasonably teach a method and system for treating patients, where the claims, in combination with other recited features, includes generating a recommendation and administering a treatment to one or more hospitalized patients who have a blood glucose level above a threshold amount, and who are also above a particular age threshold, and who have been in the hospital for 24 hours or more. The prior art does not fairly teach or suggest filtering hospital patients in the manner recited by the claims.
The most remarkable prior art of record is as follows:
Tubb: U.S. Publication Number 2012/0109687 A1
Dettinger et al.: U.S. Publication Number 2005/0283466 A1
Mitchell et al.: U.S. Publication Number 2009/0216555 A1
Jang et al.: U.S. Publication Number2010/0088118 A1
Corkern: U.S. Publication Number 2005/0209886 A1
Dutt et al.: U.S. Publication Number 2003/0187691 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 23 December, 2021